Citation Nr: 1409498	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  12-05 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Whether new and material evidence has been received to reopen a service connection claim of service connection for right knee disability.

2.  Whether new and material has been received to reopen a claim of service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Annette Rutkowski, Attorney


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The appellant served in the Air National Guard of Indiana with a period of active service from August 1978 to July 1979.  She reports having a period of active duty for training from April to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In March 2012, the appellant requested the opportunity to testify via video-conference before the Board; after being scheduled to testify at a Board hearing, she withdrew this request in July 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a November 2004 decision, the Board denied the appellant's application to reopen a claim of service connection for right and left knee disabilities.  In May 2009, the appellant filed an application to reopen service connection for right and left knee disability.  In support, she cites medical records of her private treating physicians, Dr. Irving Haber, Dr. Grace Walker, and by VA outpatient examiners.  The appellant maintains that she injured her knees during basic training and that she has had ongoing knee problems since that time.

The Board's review of the claims file reveals that additional action on the claim by the agency of original jurisdiction (AOJ) is warranted.  The Board regrets the delay caused by this remand, but such delay is necessary to ensure a fair and appropriate decision on the claim on appeal.

The Board notes that the AOJ last issued a supplemental statement of the case (SSOC) in April 2012.  Although the AOJ recertified the case to the Board, the appellant submitted additional evidence pertinent to the claim subsequent to the April 2012 SSOC.  The evidence consists of VA treatment records dated June to December 2012, private treatment records dated October 2011 to January 2013, and a brief in support of the appellant's claim dated August 2012.  No SSOC was issued by the AOJ, as required by 38 C.F.R. § 19.31(b)(1) (2013).  

By law, any pertinent evidence submitted to the Board must be referred to the AOJ unless that right is waived by the appellant or his representative.  38 C.F.R. § 20.1304(c).  Here, the appeallant did not waive initial AOJ consideration of this evidence, and did not respond to the Board's January 2014 letter inquiring whether she wanted the case returned to the AOJ for review of the additional evidence submitted.  Therefore, the Board has no choice by to remand the claim to have the evidence considered by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the appeal in light of all pertinent evidence (to particularly include the evidence received, but not considered by the AOJ, subsequent to the April 2012 SSOC) and legal authority.

2.  If any benefit sought on appeal remains denied, the AOJ must furnish to the appellant and her attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

